                 Case 2:20-cr-00130-JAM Document 27 Filed 06/09/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00130-JAM
11                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                          v.                           FINDINGS AND ORDER
13   HUNTER SECREST,                                     DATE: June 15, 2021
                                                         TIME: 9:30 a.m.
14                                Defendant.             COURT: Hon. John A. Mendez
15

16                                               STIPULATION

17          Plaintiff United States of America, by and through its counsel of record, and the defendant, by

18 and through the defendant’s counsel of record, hereby stipulate as follows:

19          1.      By previous order, this matter was set for status on June 15, 2021.

20          2.      By this stipulation, the defendant now moves to continue the status conference until

21 August 10, 2021, and to exclude time between June 15, 2021, and August 10, 2021, under Local Code

22 T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The discovery associated with this case includes hundreds of pages of documents,

25          telephone toll records, photographs, and law enforcement reports. All of this discovery has been

26          either produced directly to counsel or made available for inspection and copying.

27                  b)     Counsel for the defendant desires additional time to consult with her client,

28          review the current charges, conduct investigation and research related to the charges, discuss


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00130-JAM Document 27 Filed 06/09/21 Page 2 of 3


 1          potential resolutions with her client, and otherwise prepare for trial.

 2                  c)      Counsel for the defendant believes that failure to grant the above-requested

 3          continuance would deny her the reasonable time necessary for effective preparation, taking into

 4          account the exercise of due diligence.

 5                  d)      The government does not object to the continuance.

 6                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of June 15, 2021, to August 10, 2021,

11          inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

12          because it results from a continuance granted by the Court at the defendant’s request on the basis

13          of the Court’s finding that the ends of justice served by taking such action outweigh the best

14          interest of the public and the defendant in a speedy trial.

15          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19

20
      Dated: June 8, 2021                                     PHILLIP A. TALBERT
21                                                            Acting United States Attorney
22
                                                              /s/ SAM STEFANKI
23                                                            SAM STEFANKI
                                                              Assistant United States Attorney
24

25
      Dated: June 8, 2021                                     /s/ NOA OREN
26                                                            NOA OREN
27                                                            Counsel for Defendant
                                                              HUNTER SECREST
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00130-JAM Document 27 Filed 06/09/21 Page 3 of 3


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 8th day of June, 2021.

 3
                                                    /s/ John A. Mendez
 4
                                                    THE HONORABLE JOHN A. MENDEZ
 5                                                  UNITED STATES DISTRICT COURT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
